Case 5:21-cv-00360-OLG Document 1-1 Filed 04/09/21 Page 1 of 8




                    Exhibit 1
FILED
3/1/2021 11:14 AM          Case   5:21-cv-00360-OLG Document 1-1 Filed 04/09/21 Page 2 of 8
Mary Angie Garcia
Bexar County District Clerk                                                         2citpps
Accepted By: Brenda Carrillo


                                                CAUSE NO. 2021CI01556

               CATHERINE WELLS,                               §             IN THE DISTRICT COURT
               Plaintiff                                      §
                                                              §
               V.                                             §
                                                              §             407TH JUDICIAL DISTRICT
               RED BANNER TRSPORTATION, LLC                   §
               AND SHAYNE WILLIAM STAYTON,                    §
               Defendants                                     §              BEXAR COUNTY, TEXAS



                   PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION WITH REQUESTS FOR
                                            DISCLOSURE


              TO THE HONORABLE JUDGE OF SAID COURT:

                      NOW COMES CATHERINE WELLS hereinafter referred to by name or as Plaintiff,

              and complains of RED BANNER TRANSPORTATION AND SHAYNE WILLIAM

              STAYTON, hereinafter referred to by name or as Defendants’, and for cause of action would

              respectfully show unto the Court as follows:

                                                        I.
                                             DISCOVERY CONTROL PLAN

              1.      Discovery shall be conducted in this case according to LEVEL 3 Discovery Control Plan

              pursuant to RULE 190 of the TEXAS RULES OF CIVIL PROCEDURE.

                                                           II.
                                                         PARTIES

              2.      Plaintiff CATHERINE WELLS is an individual residing in Bexar County, Texas.

              3.      Defendant RED BANNER TRANSPORTATION, LLC is a Domestic For-Profit

              Corporation doing business in Texas, and may be served with process through their registered

              agent, Shayne William Stayton located at11655 Elder Road, West Fork, Arkansas 72774.
          Case 5:21-cv-00360-OLG Document 1-1 Filed 04/09/21 Page 3 of 8




4.      Defendant SHAYNE WILLIAM STAYTON is a resident Washington County, Arizona

and may be served at his place of residence at 11655 Elder Road, West Fork, Arkansas 72774.

                                               III.
                                      JURISDICTION & VENUE

5.      Venue is proper in Bexar County in this cause pursuant to § 15.002(a)(1) of the CIVIL

PRACTICE & REMEDIES CODE because the incident which forms the basis of this lawsuit occurred

in Bexar, Texas.

                                                    IV.
                                                   FACTS

6.      On or about August 25, 2019, Plaintiff CATHERINE WELLS was traveling Southbound

on S St. Mary’s in Bexar County, Texas. Defendant SHAYNE WILLIAM STAYTON began

backing up and suddenly, violently, and without warning struck the front of Plaintiff’s vehicle.

The Defendant was in the course and scope of his employment with Defendant RED BANNER

TRANSPORTATION and with the permission and/or consent of RED BANNER

TRANSPORTATION. The impact of the collision caused serious injury to the Plaintiff.

                                          V.
                               CAUSES OF ACTION AGAINST
                           DEFENDANT FALCON TRANSPORT, INC.

A.      RESPONDEAT SUPERIOR

7.      The incident made the basis of this lawsuit, on or about August 25, 2019, Defendant

SHAYNE WILLIAM STAYTON was engaged in the course and scope of his employment

with Defendant RED BANNER TRASPORTATION. Therefore, Defendant RED

BANNER TRANSPORTATION, is responsible and liable for the conduct of their employee

based on the doctrine of respondeat superior.

WELLS VS. RED BANNER TRANSPORTATION AND SHAYNE WILLIAM STAYTON
PLAINTIFF’S ORIGINAL PETITION
                                                                                       PAGE 2 OF 7
             Case 5:21-cv-00360-OLG Document 1-1 Filed 04/09/21 Page 4 of 8




                                             VI.
                                  CAUSES OF ACTION AGAINST
                                DEFENDANT JUAN SERGIO RAMOS

A.      NEGLIGENCE

8.      The occurrence made the basis of this suit, reflected in the above paragraphs, and the

resulting injuries and damages of the Plaintiff were proximately caused by the negligent conduct

of the Defendant SHAYNE WILLIAM STAYTON. Defendant operated the vehicle he was

driving in a negligent manner by violating the duty which he owed the Plaintiff to exercise ordinary

care in the operation of his motor vehicle in one or more of the following respects:

        a.       failing to keep a proper lookout or such lookout, which a person of ordinary
                 prudence would have maintained under same or similar circumstances;

        b.       failing to timely apply the brakes of the vehicle in order to avoid the collision in
                 question;

        c.       operating his vehicle at a rate of speed that was greater than an ordinary prudent
                 person would have driven under of similar circumstances;

        d.       failing to turn the vehicle in an effort to avoid the collision in question;

        e.       failing to blow horn warning of imminent danger;

        f.       following too closely;

        g.       failing to maintain an assured, clear distance so as to avoid striking the vehicle in
                 front of him.

9.      Each of these acts and/or omissions, whether taken singularly or in any combination

constitutes negligence and negligence per se and gross negligence which proximately caused the

collision and injuries and other losses as specifically set forth herein.

WELLS VS. RED BANNER TRANSPORTATION AND SHAYNE WILLIAM STAYTON
PLAINTIFF’S ORIGINAL PETITION
                                                                                                PAGE 3 OF 7
          Case 5:21-cv-00360-OLG Document 1-1 Filed 04/09/21 Page 5 of 8




B.      NEGLIGENCE PER SE

10.     Further, Defendant failed to exercise the mandatory standard of care in violation of

V.T.C.A .Transportation Code, Reckless Driving: Offense §545.401.

        §545.401 Reckless Driving: Offense

        A person commits an offense if the person drives a vehicle in willful or wanton disregard
        for the safety of persons or property.

C.      GROSS NEGLIGENCE

11.     Defendant's negligent conduct was more than momentary thoughtlessness or inadvertence.

Rather, the acts and/or omissions by Defendant outlined in the above paragraphs constitute gross

negligence as that term is defined in §41.001(11) of the CIVIL PRACTICE & REMEDIES CODE.

Defendant's conduct involved an extreme degree of risk, considering the probability and

magnitude of the potential harm to the Plaintiff. Defendant had actual, subjective awareness of

the risk involved but, nevertheless, proceeded in conscious indifference to the rights, safety, or

welfare of the Plaintiff or others similarly situated.

12.     The above acts and/or omissions were singularly and cumulatively the proximate cause of

the occurrence in question and the resulting injuries and damages sustained by Plaintiff.

                                                  VI.
                                                DAMAGES

13.     As a direct and proximate result of the collision, and the negligent conduct of the

Defendants’, Plaintiff CATHERINE WELLS suffered bodily injuries as reflected in the medical

records from the health care providers who treated the injuries since the collision. The injuries

WELLS VS. RED BANNER TRANSPORTATION AND SHAYNE WILLIAM STAYTON
PLAINTIFF’S ORIGINAL PETITION
                                                                                            PAGE 4 OF 7
          Case 5:21-cv-00360-OLG Document 1-1 Filed 04/09/21 Page 6 of 8




may be permanent in nature. The injuries have had an effect on the Plaintiff’s health and well-

being. As a further result of the nature and consequences of her injuries, the Plaintiff has suffered

and may continue to suffer into the future, physical pain and mental anguish.

14.     As a further result of all of the above, Plaintiff has incurred expenses for medical care and

attention in the past and may incur medical expenses in the future to treat her injuries.

15.      By reason of all of the above, Plaintiff has suffered losses and damages in a sum within

the jurisdictional limits of this Court for which she now sues.

16.     Plaintiff asserts the amount of any monetary damages awarded to Plaintiff should be

decided by a jury of Plaintiff’s peers. However, RULE 47 of the TEXAS RULES OF CIVIL PROCEDURE

requires Plaintiff to affirmatively plead the amount of damages sought. Pursuant to RULE 47 of the

TEXAS RULES OF CIVIL PROCEDURE, Plaintiff seeks monetary relief OVER ONE MILLION AND

00/100 DOLLARS ($1,000,000.00) and a demand for judgment for all the other relief to which

Plaintiff is justly entitled at the time of filing this suit, which, with the passage of time, may change.

                                                   VII.
                                                INTEREST

17.     Plaintiff further requests both pre-judgment and post-judgment interest on all her damages

as allowed by law.

                                            VIII.
                                    DEMAND FOR JURY TRIAL

18.     Plaintiff CATHERINE WELLS demands a trial by jury. Plaintiff acknowledges payment

this date of the required jury fee.




WELLS VS. RED BANNER TRANSPORTATION AND SHAYNE WILLIAM STAYTON
PLAINTIFF’S ORIGINAL PETITION
                                                                                                PAGE 5 OF 7
          Case 5:21-cv-00360-OLG Document 1-1 Filed 04/09/21 Page 7 of 8




                                             IX.
                                   REQUEST FOR DISCLOSURE

20.     Pursuant to RULE 194 of the TEXAS RULES OF CIVIL PROCEDURE, Defendants’ are requested

to disclose, within fifty (50) days of service hereof, the information and material described in each

section of RULE 194.2.

                                                      X.

                              NOTICE OF SELF-AUTHENTICATION

21.     Pursuant to RULE 193.7 of the TEXAS RULES OF CIVIL PROCEDURE, Defendants’ are

hereby noticed that the production of any document in response to written discovery authenticates

the document for use against that party in any pretrial proceeding or at trial.


                                                   XI.
                                                 PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff requests the Defendants’ be cited

to appear and answer, and on final trial hereafter, the Plaintiff has judgment against the

Defendants’ in an amount within the jurisdictional limits of this Court, together with all pre-

judgment and post-judgment interest as allowed by law, costs of Court, and for such other and

further relief to which Plaintiff may be justly entitled by law and equity, including, but not limited

to:

        1.       Pain and suffering in the past;
        2.       Pain and suffering in the future;
        3.       Mental anguish in the past;
        4.       Mental anguish in the future;
        5.       Past medical expenses;
        6.       Future medical expenses;

WELLS VS. RED BANNER TRANSPORTATION AND SHAYNE WILLIAM STAYTON
PLAINTIFF’S ORIGINAL PETITION
                                                                                             PAGE 6 OF 7
          Case 5:21-cv-00360-OLG Document 1-1 Filed 04/09/21 Page 8 of 8




        7.       Physical impairment in the past;
        8.       Physical impairment in the future;
        9.       Physical disfigurement in the past;
        10.      Physical disfigurement in the future;
        11.      Property damage;
        12.      Loss of use;
        13.      Pre-judgment interest; and
        14.      Post-judgment interest




                                                   RESPECTFULLY SUBMITTED,

                                                   THE LAW OFFICE OF THOMAS J. HENRY
                                                   5711 University Heights Blvd, Suite 101
                                                   San Antonio, Texas 78249
                                                   Telephone: 210-656-1000
                                                   Facsimile: 361-985-0601


                                          BY:      __________________________
                                                   Andrew D. Poulis
                                                   State Bar No. 24083680
                                                   *Email: apoulis-svc@thomasjhenrylaw.com
                                                   * service by this email only

                                                   ATTORNEYS FOR PLAINTIFF




WELLS VS. RED BANNER TRANSPORTATION AND SHAYNE WILLIAM STAYTON
PLAINTIFF’S ORIGINAL PETITION
                                                                                             PAGE 7 OF 7
